Case 1:19-cr-00463-DLC Document 100 Filed 09/03/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ek eee eee ee x
UNITED STATES OF AMERICA, : 19Cr0463 (DLC)
-V¥O : ORDER
EMTELIANO BOMBA, BRIAN PARA MACHADO,
JOSE BAEZ, ANDY GARITBALDI LOPEZ,
BENZION 4IRKIND, ZALMUND ZIRKIND, and on
DAVID MALEH, ot SDNY
Defendants. 7 UMENT
: bt TRONICALLY FILED
Fe ere Xx OC Hs
- UATE FILED:._4 3 202.9

 

 

 

 

 

 

 

DENISE COTE, District Judge:

On February 6, 2020 and again on July 15, 2020, trial in
this case was set for December 7. The Southern District of New
York is reconfiguring courtrooms and other spaces in its
courthouses to allow criminal jury trials to proceed as safely
as possible during the COVID-19 pandemic. Due to safety
protocols, no more than two defendants in this case will proceed
to trial at any one time. On September 2, 2020, the Clerks’
Office notified district judges of the dates on which jury
selection could commence during October through December 2020 in
the reconfigured spaces. Accordingly, the parties are hereby

NOTIFIED that the trial of no more than two defendants in
this action will commence with jury selection on December 8,

2020. It is hereby

 
Case 1:19-cr-00463-DLC Document 100 Filed 09/03/20 Page 2 of 2

ORDERED that the Government will advise the Court no later
than November 20 of which two defendants it wishes to bring to
trial on that date.

iT IS FURTHER ORDERED that any motion by either of those
defendants for a severance shall be filed by November 24.

IT IS FURTHER ORDERED that the Voir Dire requests and
Requests to Charge for these two defendants are due December 1
at noon.

If IS FURTHER ORDERED that a final pretrial conference will
occur on December 3, 2020 at 11:00 a.m. in Courtroom 18B, 500
Pearl Street.

Dated: New York, New York
September 3, 2020

hai bc

VIDENISE COTE
United ptates District Judge

 

 
